                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA
In RE:

Tim Gudal,                                                  Case No.: 20-31058
Susan Gudal,                                                Chapter 12
               Debtors.
                                                            October 30, 2020 PLAN

                                    ARTICLE I
                          ADMINISTRATIVE PRIORITY CLAIMS

        The Chapter 12 trustee shall make application to the Court for approval of trustee fees
and for any reasonable and necessary expenses of the trustee in effectuating the trustee’s duties
under the Bankruptcy Code in administering this case. The Debtor(s) shall pay an amount
equal to five percent (5%) of all payments disbursed by the Chapter 12 trustee as an estimated
payment and the trustee shall hold the fee until the trustee’s fees and expenses are applied for
and approved by the Court. Once the trustee’s fees are approved, the trustee shall pay them.
If there are excess funds in the account at the end of the case, the money shall be paid to the
unsecured creditors and any excess after paying the unsecured creditors shall be paid to the
debtors, unless otherwise ordered by the Court. All claims are subject to review of the
bankruptcy court prior to and after a confirmation order has been entered. Any party seeking to
assert a claim under 11 U.S.C. Sec. 506(b), must obtain Court approval of such fees via motion
prior to assessing any fees to the debtor(s) or their collateral.

The term of this plan shall be three years.

                                   ARTICLE II
                     CLASSIFICATION OF CLAIMS AND INTERESTS


         CLASS 1:      Non-Modified Secured Claims
                            a. Agco Finance
                            b. Farmer Mac
                            c. Rabo Agricultural Finance

         CLASS 2:      Centra Sota

         CLASS 3:      The Cooperative Finance Association Inc. (CFA)

         CLASS 4:      First Farmers and Merchants Bank

         CLASS 5:      Priority Claims
                               a. Velde Moore, Ltd.
                               b. IRS
                               c. MN Dept of Revenue
       CLASS 6:        Executory Contracts

       CLASS 7;        Unsecured Creditors


                                           ARTICLE III

                                             CLASS 1

Class 1 consists of the claims of secured creditors that the debtors will not modify as part of their
chapter 12 plan. The debtors shall continue to service these loans directly with payments being
made to their secured lenders under the pre-petition terms. Any creditor which chooses to
satisfy/assume any of these three loans will be obligated to assume the pre-petition terms of the
loans as they pertain to the debtors. As of the date of filing, the secured creditors of this class
included the following:
        1. Agco Finance;
        2. Farmer Mac, and
        3. Rabo Agricultural Finance.
                                              CLASS 2

Class 2 consists of the claims of Centra Sota. Centra Sota is asserting a lien in the debtors’
coop equities. The debtors agree to surrender the coop equities to Centra Sota. Centra Sota
will be allowed a general unsecured claim for any deficiency, see Class 7.

                                             CLASS 3

Class 3 consists of the claim of The Cooperative Finance Association Inc. (CFA). CFA is
claiming to be secured in the amount of $261,040.44 in the debtors’ crops, grain and farm
supplies. CFA has perfected its lien through a valid UCC and CNS filing, but did not receive a
subordination from First Farmers & Merchants Banks (FF&M). FF&M has a priority lien on
the debtors’ crops, grain and farm supplies, but is an under-secured creditor. There is no value
for CFA’s lien to attach to pursuant to 11 U.S.C. Sec. 506. Therefore, CFA’s claim shall be
treated as an unsecured claim, see Class 7.

                                             CLASS 4

A.     BACKGROUND

Class 4 consists of the claims of First Farmers & Merchants Banks (“FF&M”). FF&M is owed
approximately $7,763,307.03. Its claims are secured by mortgages against the Gudals’ real
property, and the Gudals’ chattel assets are secured by UCC and CNS filings. FF&M’s
obligations are cross collateralized. The only claims that have priority over FF&M’s claims are
the mortgages held by Farmer Mac and Rabo Agricultural Finance, Agco Finance’s purchase
money security interest in one Model 765 Cat Tractor, and Centra Sota’s lien against the Gudals’
unit retains at Centra Sota.
The Gudals propose to bifurcate their outstanding obligations to FF&M into two notes: real
estate and chattel. FF&M shall track payments according to the terms set forth in this plan such
that the debtors will be able to inquire as to the application of payments and balances due and
owing on the real estate and chattel payments as outlined below. The plan shall incorporate the
terms and conditions of the existing loan documents except as modified herein. FF&M shall be
allowed a general unsecured claim for the deficiency under its filed proof of claim.

B.     CASH COLLATERAL, REPLACEMENT LIENS, AND CULL COW PROCEEDS

The Debtors and FF&M have entered into a separate stipulation for continued use of cash
collateral through the end of December 2020. Notwithstanding entry of an order confirming this
Plan, all terms and provisions of the stipulation and order approving the stipulation shall
continue to be in effect so long as FF&M has an interest in cash collateral, on the condition,
however, that the Debtors are authorized to use cash collateral only so long as the Debtors are
not in default on obligations owed to FF&M. If the Debtors default on obligations owed to
FF&M under the Plan, FF&M may place administrative holds on the operating accounts. FF&M
shall be allowed liens in all post-petition acquired assets for the Debtors’ use of cash collateral.
Until FF&M’s chattel claim is satisfied, cull cow proceeds shall be placed in an escrow account
with FF&M and reserved for purchase of replacement cows to replenish the herd or used to pay
down the principal on obligations owed to FF&M.

C.     MONTHLY OPERATING REPORTS

The Debtors shall provide copies of monthly operating reports and all attachments to FF&M at
the same time that the operating reports are provided to the Chapter 12 Trustee. The monthly
operating reports shall state the current inventory on hand including livestock numbers and
weights.

D.     REAL ESTATE CLAIM

The debtors shall value their real property for $3,888,000.00. There are two mortgages in favor
of Farmer Mac ($295,189.87) and Rabo ($826,665.74) that have priority over FF&M’s
mortgages. Thus, FF&M’s allowed long term secured claim in real property is $2,787,672.26.
FF&M’s claim of $2,787,672.26 shall be amortized over 20 years at a variable 5.75% interest
rate with semi-annual payments of principal and interest (i.e., a payment every six months
beginning December 15, 2020) in the amount of $2,787,672.26 and with the interest rate
adjusting to 250 basis points above the prime rate every five years beginning June 16, 2025.
Interest rate adjustments may result in a change in the amount of the semi-annual payments.

Semi Annual Payment                   Trustee Fee                     Total Payment

$116,971.22                           $5,848.56                       $122,819.78
E.     CHATTEL CLAIM

Regarding the chattel debt, FF&M and the debtors agree that in consideration of a payment of
$2,200,000.00, paid on or before January 15, 2021, that FF&M shall release its liens on the
debtors’ machinery, cattle, crops, accounts receivable, and all items listed on FF&M’s security
agreements with the debtors except real property. FF&M shall terminate its UCC and CNS
filings and provide lien release cards for any and all its collateral. Upon payment of the
$2,200,000.00, the debtors shall be allowed to open a debtor in possession bank account at a
bank of their choice. FF&M will maintain its lien on pre and post-petition assets of the debtors
until the $2,200,000.00 is paid.

F.     REMEDIES UPON DEFAULT

If the debtors fail to tender the $2,200,000.00 to FF&M by January 15, 2021, FF&M may file
an affidavit of non-compliance requesting an order dismissing this bankruptcy case with a bar on
filing a subsequent bankruptcy petition for six months so that FF&M may enforce a voluntary
surrender agreement that the Debtors executed and delivered to FF&M contemporaneously with
the filing of this Plan or contemporaneously with the hearing on plan confirmation. The
voluntary surrender agreement shall cease to be enforceable upon satisfaction of FF&M’s chattel
claim pursuant to provision E above.

In the event of default under the terms and conditions of this Plan (including, but not limited to,
payment default), or if collateral disappears and cannot be accounted for, or if the death loss of
cattle exceeds five percent in a twelve month period while FF&M has an interest in chattel, or if
the case converts to a case under another chapter of the Bankruptcy Code, FF&M may, after
allowing for a ten-day cure period after notifying Debtors’ counsel of the default, file an affidavit
of non-compliance seeking entry of an order granting relief from the automatic stay of 11 U.S.C.
Sec. 362(a) or dismissal of the case so that FF&M may record deeds in lieu of foreclosure with
waivers of the statutory right of first refusal for agricultural land that the Debtors executed and
delivered to FF&M contemporaneously with the filing of this Plan or with the hearing on plan
confirmation. Within five calendar days of the fling of the affidavit, the Debtors may object
solely on the basis that any default has been cured. If the Debtors object, an evidentiary hearing
shall be set on the first available date. If no objection is filed within five calendar days of the
filing of the affidavit, the Debtors stipulate and agree that the uncured event of default constitutes
“cause” to grant relief from the automatic stay without further hearing or to dismissal of the case
and the Debtors consent to the court granting the requested relief. To the extent that the deeds in
lieu contemplated herein have yet to be executed as of the effective date of the Plan or need to be
supplemented or amended after plan confirmation in order to include all other collateral that
secures the claims of FF&M, the Debtors shall execute and deliver any additional deed in lieu
with five business days of receive such a request from FF&M.




G.     DEFICIENCY CLAIM
FF&M shall be allowed a general unsecured claim for the deficiency of $2,775,634.77 to be
treated pursuant to Class 7 below.

                                             CLASS 5

Class 5 consists of three priority claims, Velde Moore, the IRS, and the Minnesota Department
of Revenue. The claim of Velde Moore shall be paid pursuant to its fee application through the
debtors’ chapter 12 plan. The debtors will contribute $3,500.00 annually towards the attorney
fees which shall be paid on or before April 1st beginning in 2021. The debtors have sent their
tax returns to the IRS and Minnesota Department of Revenue and are seeking to have their
capital gains treated as general unsecured claims pursuant to 11 U.S.C. Sec. 1232. The IRS and
Minnesota Department of Revenue shall be granted general unsecured claims for the capital
gains liability incurred by the debtors pre and post-petition.

Velde Moore           Trustee Fee             Total Payment
3,500.00              175.00                  3,675.00

                                             CLASS 6

Class 6 consists of executory contracts.   The debtors will assume the following contracts under
their pre-petition terms:

       a. Their leases of crop land and buildings with: Rochelle Langsev, Thompson Farms,
          Lesa Butterbrout, Garry Howe, Andy Gudal, Silrum Farm, Lium Farm, Central Turf,
          Robert Oren, and Sharon Zehm.

       b. All contracts and programs with the USDA administered through FSA.

                                             CLASS 7

Class 7 is that of all general unsecured creditors. The Debtors propose to withhold each year
sums of money for reasonable and necessary expenses to preserve and continue the Debtor’s
farm operation as authorized under 11 U.S.C. ' 1225(b)(2)(B). Such expenses include, but are
not limited to, purchases of capital improvements, machinery, equipment, and operating
expenses including, but not limited to, cattle purchases and crop inputs.

Payments shall be made equal to at least amounts called for in the liquidation analysis.
The Debtor shall commit all disposable income to the completion of the plan, the duration of this
plan shall be three years.




Debtor shall pay only timely filed unsecured claims. The best interest calculation is $6,206.36.
The debtors shall make payments to satisfy the best interest calculation as outlined below:
Annual payments due on or before April 1st beginning in 2021:

Annual Payment      Trustee fee             Annual Payment

2,069.00             103.45                 2,172.45

                                       ARTICLE IV
                                  LIQUIDATION ANALYSIS

      The Liquidation Analysis as required under Section 1225 (a) (4) is attached as
Attachment A. This analysis represents the values as a result of using the Minnesota exemptions.

                                      ARTICLE V
                              FARM INCOME AND EXPENSES

        The Debtor shall satisfy the obligations of this plan through income from farm and non-
farm earnings, see bankruptcy schedules. Debtors shall provide the chapter 12 trustee with
operating reports and bank statements on a monthly basis, and shall file and provide the chapter
12 trustee copies of tax returns annually. Cash flow projections are attached to this plan.

                     POST-PETITION CREDITORS AND SUPPLIERS

       The Debtor shall administer contracts on all post-petition contracts outside of the plan.
The following table describes the annual payment amounts called for herein, payments will be
made monthly to the trustee.

Dated: October 30, 2020                      /e/ Tim Gudal

                                             /e/ Susan Gudal
Liquidation Analysis
Asset                       Value          Priority Liens 1st Farmer&Mer. Lien Exemption      Estate
Real Property                3,888,000.00 1,121,855.60              2,431,644.40 1,050,000.00
Ford F350                        10,000.00                                           4,800.00    5,200.00
Nissan Morano                     4,500.00                                           4,800.00
Household Goods                   4,500.00                                           4,500.00
Clothing                          1,000.00                                           1,000.00
Personal Checking                 2,425.46                                           1,819.10      606.36
Stocks & Bonds                      500.00                                                           500
Retirement Acct's                48,000.00                                          48,000.00
Cargill Funds                  164,998.20                             164,998.20
Corn Check                       16,816.79                             16,816.79    12,612.00
Corn Check                       35,760.17                             35,760.17    26,820.00
Cattle Check for 154 head ave 1,330
                               236,279.70
                                    lb                                236,279.70   177,209.77
Cattle Check for 154 head ave 1,330
                               237,792.00
                                    lb                                237,792.00   178,344.00
Coop Equities 4-5 Sources        25,500.00                             25,500.00
Corn Silage 700 ton               7,000.00                              7,000.00
Alfalfa Hay 10 ton                1,500.00                              1,500.00
Corn 145,000 bu.               430,650.00                             430,650.00
Grass Hay 58 ton                  5,220.00                              5,220.00
Cattle                         316,250.75                             316,250.75
Sold lambs: holding check        11,068.30                             11,068.30
Brdg Ewes 135 head fmv $100 each8,000.00                                8,000.00
Farm Equipment                 693,200.00       74,626.77             592,573.23    26,000.00
Fuel on hand                      1,800.00                              1,800.00
Dist Grains 10 tons                 300.00                                300.00
Mineral feed supplement           1,500.00                              1,500.00
Total                        6,152,561.37 1,196,482.37              4,524,653.54 1,535,904.87    6,306.36
                                                                                                   Tim & Susan Gudal
                                                                                            Three Year Plan 2021-2023


                                          Monthly Cash Flow Plan Executive Summary
Projected Cash Flow Summary
                                                 Beg        2021        2022        2023

Total operating inflow                                 3,183,610    2,448,635   2,704,010
Total operating outflow            (-)                 1,956,115    1,965,077   1,965,077
Capital purchases                  (-)                    70,000       70,000      70,000
Capital sales                      (+)                         -            -           -
New credit                         (+)                 1,600,000            -           -
Loan payments                      (-)                 2,538,777      621,117     621,117
Net cash flow                      (=)                   218,718     -207,559     47,816

Beginning cash balance             (+)                    14,606     233,324      25,766
Operating loan borrowings          (+)                         -           -           -
Operating loan prin pymts          (-)                         -           -           -
Ending cash balance                (=)                   233,324      25,766      73,582

Beg operating loan bal                                          -           -           -
Peak operating loan bal                                         -           -           -
End operating loan bal                                          -           -           -


Change in Working Capital

Change in cash                                            218,718    -207,559     47,816
Inventory changes                  (+)                   -439,501     246,544     17,694
Change in other current loans      (-)                 -2,200,000           -          -
Change principal due term loans    (-)                    202,871      24,957      3,853
Est change in working capital      (=)                  1,776,347      14,029     61,657


Income Statement

Gross cash farm income                                 3,153,610    2,418,635   2,674,010
Inv change-income items            (+)                  -357,820      229,485       7,070
Gross revenue                      (=)                 2,795,790    2,648,120   2,681,080

Cash farm opr expense                                  1,902,115    1,911,077   1,911,077
Interest expense                   (+)                   201,617      284,090     259,133
Depreciation                       (+)                    82,575       78,318      74,486
Inv change-expense items           (+)                    81,681      -17,059     -10,624
Total farm expense                 (=)                 2,267,987    2,256,425   2,234,072

Net farm income                                          527,803     391,695     447,008




FINPACK © Center For Farm Financial Management                                                   Prepared by: First National Bank
University of Minnesota                                                                                                     FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                  Page 2                                     10/27/2020 7:50:14 PM




Net Worth Change
                                                 Beg         2021                  2022         2023

Net farm income                                          527,803               391,695      447,008
Personal income                      (+)                  30,000                30,000       30,000
Family living expense                (-)                  48,000                48,000       48,000
Income taxes accrued                 (-)                   6,000                 6,000        6,000
Personal depreciation                (-)                   1,200                 1,020          867
Earned net worth change              (=)                 502,603               366,675      422,141


Term Debt Coverage

Net farm income from operations                          527,803               391,695      447,008
Depreciation                         (+)                  82,575                78,318       74,486
Personal income                      (+)                  30,000                30,000       30,000
Family living expense                (-)                  48,000                48,000       48,000
Income taxes accrued                 (-)                   6,000                 6,000        6,000
Interest on term debt                (+)                 283,298               267,031      248,509
Capital debt repayment capacity      (=)                 869,675               713,043      746,003
Term debt payments                                       338,777               621,117      621,117
Capital debt repayment margin                            530,898                91,926      124,886
Term debt coverage ratio                                    2.57                  1.15         1.20


Financial Standards Measures

Liquidity
Current ratio                                     0.9          4.5                   4.5          4.7
Working capital                             -254,281    1,522,067             1,536,095    1,597,752
Working capital to gross                      -9.1 %       54.4 %                58.0 %       59.6 %
Solvency (market)
Debt to asset ratio                           88.7 %      80.8 %                75.3 %       69.2 %
Debt to equity ratio                              7.9         4.2                   3.1          2.2
Profitability (market)
Net farm income                                          527,803               391,695      447,008
Rate of return on assets                                  12.1 %                 9.9 %       10.4 %
Rate of return on equity                                  51.9 %                27.0 %       24.2 %
Operating profit margin                                   37.1 %                32.4 %       33.7 %
EBITDA                                                   893,675               737,043      770,003
Repayment Capacity
Term debt coverage ratio (farm)                              2.57                  1.15         1.20
Replacement margin coverage ratio                            2.16                  1.15         1.20
Efficiency
Asset turnover rate (mkt)                                   32.6                  30.7         31.0
Operating expense ratio                                   68.0 %                72.2 %       71.3 %
Depreciation ratio                                         3.0 %                 3.0 %        2.8 %
Interest expense ratio                                    10.1 %                10.1 %        9.3 %
Net farm income ratio                                     18.9 %                14.8 %       16.7 %
Other
Term debt coverage (farm+personal)                           2.57                  1.15         1.20
Term debt to EBITDA                                          4.10                  6.68         5.93




FINPACK © Center For Farm Financial Management                                                          Prepared by: First National Bank
University of Minnesota                                                                                                            FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2          Page 3                         10/27/2020 7:50:14 PM




Shocks to Farm Term Debt Coverage Ratio

10% decrease in revenue                               1.74            0.72   0.77
10% increase in expenses                              2.01            0.84   0.89
3% incr. in interest rates                            1.74            0.92   0.98




FINPACK © Center For Farm Financial Management                                      Prepared by: First National Bank
University of Minnesota                                                                                        FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                        Page 4                                                     10/27/2020 7:50:14 PM




                                                                                  Year 2021
                      Jan         Feb       Mar         Apr      May      Jun            Jul     Aug       Sep      Oct       Nov          Dec       Total


CASH INFLOWS

Beg cash bal       14606         48669   382340       486363   230870   455906       800134    524372    174439   128147    24854        84848       14606
Corn              532000        380000   152000            -        -        -            -         -         -        -   148000       380000     1592000
Soybeans          149040             -        -            -        -        -            -         -         -   230000        -            -      379040
Finish Beef            -             -        -       161000   483000   502320            -         -         -        -        -            -     1146320
Fdr Lambs              -             -        -            -        -        -        16500         -         -        -        -            -       16500
Cull stock             -             -        -            -     4000     2750            -         -         -     4000     4000            -       14750
Custom work            -             -        -            -        -        -            -      5000         -        -        -            -        5000
Pers. wages         2500          2500     2500         2500     2500     2500         2500      2500      2500     2500     2500         2500       30000
Total inflow      698146        431169   536840       649863   720370   963476       819134    531872    176939   364647   179354       467348     3198216


CASH OUTFLOWS

Seed                        -        -         -      112500    40000        -             -         -        -       -        -               -   152500
Fertilizer                  -        -         -           -    99000        -             -         -        -       -        -               -    99000
Chemicals                   -        -         -           -    71300        -             -         -        -       -        -               -    71300
Crop insur.                 -        -         -           -        -        -             -         -        -   12000    24000               -    36000
Drying fuel                 -        -         -           -        -        -             -         -        -       -    12000               -    12000
Pur. Corn Si                -        -         -           -        -        -             -         -        -   30000        -               -    30000
Pur. Grass H                -     6500         -           -        -        -             -         -        -       -        -               -     6500
Feeder lvstk
   Finish Beef              -        -         -           -        -         -       245700    245700        -        -          -            -     491400

Purch. feed         8243          8615     8966         7595     4203     1063         4313      7563      7563     7563     7563         8243      81495
Veterinary          1737          1797     1928         1715      968      255          993      1732      1732     1732     1657         1737      17984
Supplies             755           774      804          706      412      127          422       718       718      718      705          755       7613
Fuel & oil          7636             -     7636         7636     7636     7636         7636      7636      7636     7636     7636         7636      84000
Repairs             7060          7060     7060         7060     7060     7060            -         -      7060     7060     7060         7060      70600
Cust hire              -          6250     6250         6250     6250     6250         6250      6250      6250     6250     6250         6250      68750
Labor               3600          9000     9000         9000     9000     9000         9000      9000      9000     9000     9000         9000     102600
Land rent              -             -        -       251600        -        -            -         -         -   180600        -            -     432200
RE taxes               -             -        -            -     9800        -            -         -         -        -     9800            -      19600
Farm insur.            -             -        -            -        -        -            -         -         -    48000        -            -      48000
Utilities           1833          1833     1833         1833     1833     1833         1833      1833      1833     1833     1833         1833      22000
Dues & fees
   Trustee                  -        -         -           -        -     5863             -         -        -        -          -        5863       11726

   Misc                   250        -         -         250        -         -          250         -        -      250          -            -       1000

   Atty/Unsec               -        -         -        5569        -         -            -         -        -        -          -            -       5569

   Trustee-Unse             -        -         -         278        -         -            -         -        -        -          -            -        278

   Total             250             -        -         6097        -     5863          250         -         -      250       -          5863       18573
Misc.               2500          2500     2500         2500     2500     2500         2500      2500      2500     2500    2500          2500       30000
Living/Draw         4000          4000     4000         4000     4000     4000         4000      4000      4000     4000    4000          4000       48000
Income taxes         500           500      500          500      500      500          500       500       500      500     500           500        6000
Min end bal         1000          1000     1000         1000     1000     1000         1000      1000      1000     1000    1000          1000        1000
Tot. outflow       39114         49829    51477       419993   265464    47088       284399    288433     49793   320643   95505         56377     1957115

Opr. surplus      659032        381340   485363       229870   454906   916388       534735    243439    127147   44004    83848        410971     1241101




FINPACK © Center For Farm Financial Management                                                                              Prepared by: First National Bank
University of Minnesota                                                                                                                                FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                        Page 5                                                   10/27/2020 7:50:14 PM




                                                                                  Year 2021
                      Jan       Feb         Mar         Apr      May      Jun            Jul     Aug      Sep      Oct      Nov          Dec       Total


CAPITAL PURCHASES

Equip Upgrad              -        -           -           -        -         -            -    40000        -        -         -            -    40000
Beef Cows                 -        -           -           -        -         -            -    15000        -        -         -            -    15000
Cow-Calf                  -        -           -           -        -         -            -    15000        -        -         -            -    15000
Tot. cap pur              -        -           -           -        -         -            -    70000        -        -         -            -    70000


NEW CREDIT

Chattel Re.. 1600000               -           -           -        -         -            -        -        -        -         -            -   1600000
Tot new cred 1600000               -           -           -        -         -            -        -        -        -         -            -   1600000


LOAN PAYMENTS

First-Chat..
   Prin pay        2200000         -           -           -        -         -            -        -        -        -         -            -    2200000

   Int. pay               -        -           -           -        -         -            -        -        -        -         -            -           -

  Total     2200000                -           -           -        -         -            -        -        -        -         -            -   2200000
AgCo-2X//CAT
   Prin pay               -        -           -           -        -         -            -        -        -    18485         -            -      18485

   Int. pay               -        -           -           -        -         -            -        -        -     1665         -            -       1665

  Total                   -        -           -           -        -         -            -        -        -   20150          -            -    20150
FmMac-160A..
   Prin pay           6085         -           -           -        -         -         6971        -        -        -         -            -      13056

   Int. pay           5278         -           -           -        -         -         4392        -        -        -         -            -       9670

  Total            11363           -           -           -        -         -       11363         -        -        -         -            -    22726
ROBO-Land
   Prin pay               -        -           -           -        -         -            -        -        -        -         -       29940       29940

   Int. pay               -        -           -           -        -         -            -        -        -        -         -       31460       31460

   Total                  -        -           -           -        -         -            -        -        -        -         -      61400      61400
First-New ..
   Prin pay               -        -           -           -        -     34596            -        -        -        -         -       41083       75679

   Int. pay               -        -           -           -        -     82658            -        -        -        -         -       76164      158822

  Total                   -        -           -           -        -   117254             -        -        -        -         -     117247     234501
Chattel Re..
   Prin pay               -        -           -           -        -         -            -        -        -        -         -            -           -

   Int. pay               -        -           -           -        -         -            -        -        -        -         -            -           -

   Total           -               -           -           -        -        -            -         -        -       -          -          -           -
Tot loan pay 2211363               -           -           -        -   117254        11363         -        -   20150          -     178647     2538777


Surp. or def       47669      381340    485363        229870   454906   799134       523372    173439   127147   23854    83848       232324     232324


ANNUAL OPERATING LOAN TRANSACTIONS & BALANCES

Beg AO bal                -        -           -           -        -         -            -        -        -        -         -            -           -
AO borrowing              -        -           -           -        -         -            -        -        -        -         -            -           -
AO int. pay               -        -           -           -        -         -            -        -        -        -         -            -           -
AO prin. pay              -        -           -           -        -         -            -        -        -        -         -            -           -


End AO bal.            -           -         -             -        -        -            -         -        -       -        -            -          -
Accrued int.           -           -         -             -        -        -            -         -        -       -        -            -          -
End cash bal       48669      382340    486363        230870   455906   800134       524372    174439   128147   24854    84848       233324     233324
FINPACK © Center For Farm Financial Management                                                                            Prepared by: First National Bank
University of Minnesota                                                                                                                              FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                               Page 6                                                          10/27/2020 7:50:14 PM




2021 CROP & LIVESTOCK PRODUCTION
                                                                        Production Per                         Operator
Enterprise                                                  Units            Unit                 Share       Production

Corn                                                  1500.0   Acres          205.0   bu.          100        307,500   bu.
Soybeans                                               800.0   Acres           54.0   bu.          100         43,200   bu.
Hay, Alfalfa                                            40.0   Acres           4.00   ton          100            160   ton
Hay, Grass                                             100.0   Acres           2.50   ton          100            250   ton
Beef Cow-Calf                                           80.0   Cow             0.85   head                         68   head
Sheep, Feeder Lamb Prod                                110.0   Ewe             1.00   head                        110   head

Total crops                                               2440 Acres



2021 CROP & LIVESTOCK SUMMARY

                                       Beg       Jan         Feb       Mar      Apr      May        Jun         Jul     Aug      Sep    Oct      Nov       Dec     Total

Corn
   Produced                 bu.                -      -                 -         -           -           -       -          -     - 307500      -      - 307500
   Sold                     bu.           140000 100000             40000         -           -           -       -          -     -      - 40000 100000 420000
   Price                  $/bu.             3.80   3.80              3.80         -           -           -       -          -     -      -   3.70   3.80   3.79
   Inventory                bu.    280000 140000 40000                  -         -           -           -       -          -     - 307500 267500 167500 167500
Corn Silage
   Purchased                ton                   -            -          -       -         -         -          -        -        -    3000       -         -      3000
   Price                  $/ton                   -            -          -       -         -         -          -        -        -   10.00       -         -     10.00
   Fed                      ton                 343          360        375     342       151         -         80      167      182     198     267       299      2764
   Inventory                ton       2672     2329         1969       1594    1252      1101      1101       1021      854      672    3474    3207      2908      2908
Hay, Alfalfa
   Produced                 ton                    -            -         -       -         -         56         40         40    24       -       -         -       160
   Fed                      ton                   46           48        48      45         9          -          6         12    13      14      43        44       328
   Inventory                ton          12      -34          -82      -130    -175      -184       -128        -94        -66   -55     -69    -112      -156
Hay, Grass
   Produced                 ton                    -            -        -        -           -      88         63       63       38      -        -          -      250
   Purchased                ton                    -          100        -        -           -       -          -        -        -      -        -          -      100
   Price                  $/ton                    -        65.00        -        -           -       -          -        -        -      -        -          -    65.00
   Fed                      ton                   52           54       56       50          26       -         18       37       39     40       41         47      460
   Inventory                ton        169       117          163      107       57          31     119        163      189      187    147      106         59       59
Soybeans
   Produced                 bu.                    -            -         -       -           -           -       -          -     -   43200       -         -    43200
   Sold                     bu.                16200            -         -       -           -           -       -          -     -   25000       -         -    41200
   Price                  $/bu.                 9.20            -         -       -           -           -       -          -     -    9.20       -         -     9.20
   Inventory                bu.      16200         -            -         -       -           -           -       -          -     -   18200   18200     18200    18200
Beef Calves
   No. Cows                                       80           80        80      80          80      80         80         80     80     80        80        80
   Produced               head                     -            -        34      34           -       -          -          -      -      -         -         -        68
   Transfer Out           head                     -            -         -       -           -       -          -          -      -      -         -        68        68
   Inventory              head             -       -            -        34      68          68      68         68         68     68     68        68         -
Finish Beef
   Purchased               head                       -         -         -      -      -      -    325    325                     -       -         -        -    650
   Price                  $/cwt.                      -         -         -      -      -      - 135.00 135.00                     -       -         -        - 135.00
   Transfer In             head                       -         -         -      -      -      -      -      -                     -       -         -       68     68
   Died                    head                       -         -         2      -      2      2      -      -                     -       -         -        -      6
   Sold                    head                       -         -         -    100    300    312      -      -                     -       -         -        -    712
   Price                  $/cwt.                      -         -         - 115.00 115.00 115.00      -      -                     -       -         -        - 115.00
FINPACK © Center For Farm Financial Management                                                                                            Prepared by: First National Bank
University of Minnesota                                                                                                                                              FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                        Page 7                                                         10/27/2020 7:50:14 PM




   Inventory              head          718      718       718      716   616       314        -       325       650   650    650        650       718       718
Fdr Lambs
   No. Ewes                                      110       110      110   110       110     110    110           110   110    110        110       110
   Produced                head                    -        55       55     -         -       -      -             -     -      -          -         -    110
   Sold                    head                    -         -        -     -         -       -    110             -     -      -          -         -    110
   Price                  $/cwt.                   -         -        -     -         -       - 120.00             -     -      -          -         - 120.00
   Inventory               head            -       -        55      110   110       110     110      -             -     -      -          -         -



2021 PROJECTED INVENTORY CHANGE

                                    Begin                  Begin                 Ending                Ending
Commodity                          Inventor    $/Unit      Value                Inventory   $/Unit     Value            Change

Corn                               280,000    3.701,036,000                      167,500    3.70 619,750               -416,250
Corn Silage                          2,672   10.00 26,720                          2,908   10.00 29,080                   2,360
Hay, Alfalfa                            12 150.00     1,800                         -156    0.00         0               -1,800
Hay, Grass                             169   65.00 10,985                             59   65.00     3,835               -7,150
Soybeans                            16,200    9.20 149,040                        18,200    9.00 163,800                 14,760
Finish Beef                            718 1180.00 847,240                           718 1250.00 897,500                 50,260
Accounts receivable                                       0                                              0                    0
Hedging accounts                                          0                                              0                    0
Other current assets                                      0                                              0                    0
Total income items                                2,071,785                                      1,713,965             -357,820

Prepaid expenses & supplies                                3,600                                        3,600                 0
Growing crops                                                  0                                            0                 0
Accounts payable                               (End)           0                            (Beg)           0                 0
Accrued interest                               (End)      91,796                            (Beg)      10,116           -81,681
Total expense items                                       95,396                                       13,716           -81,681

Total inventories                                       2,167,181                                    1,727,681         -439,501




FINPACK © Center For Farm Financial Management                                                                                    Prepared by: First National Bank
University of Minnesota                                                                                                                                      FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                         Page 8                                                     10/27/2020 7:50:14 PM




                                                                                   Year 2022
                      Jan         Feb       Mar         Apr      May       Jun            Jul     Aug       Sep       Oct      Nov          Dec       Total


CASH INFLOWS

Beg cash bal      233324        223472   563643       618765   361927    581638       920677    644019    293190   246000   141811       201806      233324
Corn              152000        380000   103125            -        -         -            -         -         -        -   148000        55500      838625
Soybeans          167440             -        -            -        -         -            -         -         -   230000        -            -      397440
Finish Beef            -             -        -       161000   483000    502320            -         -         -        -        -            -     1146320
Fdr Lambs              -             -        -            -        -         -        16500         -         -        -        -            -       16500
Cull stock             -             -        -            -     4000      2750            -         -         -     4000     4000            -       14750
Custom work            -             -        -            -        -         -            -      5000         -        -        -            -        5000
Pers. wages         2500          2500     2500         2500     2500      2500         2500      2500      2500     2500     2500         2500       30000
Total inflow      555264        605972   669268       782265   851427   1089208       939677    651519    295690   482500   296311       259806     2681959


CASH OUTFLOWS

Seed                        -        -         -      112500    40000         -             -         -        -        -        -              -   152500
Fertilizer                  -        -         -           -    99000         -             -         -        -        -        -              -    99000
Chemicals                   -        -         -           -    71300         -             -         -        -        -        -              -    71300
Crop insur.                 -        -         -           -        -         -             -         -        -    12000    24000              -    36000
Drying fuel                 -        -         -           -        -         -             -         -        -        -    12000              -    12000
Pur. Corn Si                -        -         -           -        -         -             -         -        -    30000        -              -    30000
Feeder lvstk
   Finish Beef              -        -         -           -        -          -       245700    245700        -        -          -            -     491400

Purch. feed         8243          8615     8986         8615     8243     4993          4993      8243      8243     8243     7563         8243      93225
Veterinary          1737          1797     1933         1947     1887     1148          1148      1887      1887     1887     1657         1737      20649
Supplies             755           774      806          799      780      484           484       780       780      780      705          755       8680
Fuel & oil          7636             -     7636         7636     7636     7636          7636      7636      7636     7636     7636         7636      84000
Repairs             7060          7060     7060         7060     7060     7060             -         -      7060     7060     7060         7060      70600
Cust hire              -          6250     6250         6250     6250     6250          6250      6250      6250     6250     6250         6250      68750
Labor               3600          9000     9000         9000     9000     9000          9000      9000      9000     9000     9000         9000     102600
Land rent              -             -        -       251600        -        -             -         -         -   180600        -            -     432200
RE taxes               -             -        -            -     9800        -             -         -         -        -     9800            -      19600
Farm insur.            -             -        -            -        -        -             -         -         -    48000        -            -      48000
Utilities           1833          1833     1833         1833     1833     1833          1833      1833      1833     1833     1833         1833      22000
Dues & fees
   Trustee                  -        -         -           -        -      5863             -         -        -        -          -        5863       11726

   Misc                   250        -         -         250        -          -          250         -        -      250          -            -       1000

   ATTY/UNSEC               -        -         -        5569        -          -            -         -        -        -          -            -       5569

   Trustee/Unse             -        -         -         278        -          -            -         -        -        -          -            -        278

   Total             250             -        -         6097        -     5863           250         -         -      250        -         5863       18573
Misc.               2500          2500     2500         2500     2500     2500          2500      2500      2500     2500     2500         2500       30000
Living/Draw         4000          4000     4000         4000     4000     4000          4000      4000      4000     4000     4000         4000       48000
Income taxes         500           500      500          500      500      500           500       500       500      500      500          500        6000
Min end bal         1000          1000     1000         1000     1000     1000          1000      1000      1000     1000     1000         1000        1000
Tot. outflow       39114         43329    51504       421337   270789    52268        285295    289329     50689   321539    95505        56377     1966077

Opr. surplus      516150        562643   617765       360927   580638   1036940       654382    362190    245000   160961   200806       203429     715883




FINPACK © Center For Farm Financial Management                                                                               Prepared by: First National Bank
University of Minnesota                                                                                                                                 FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                        Page 9                                                     10/27/2020 7:50:14 PM




                                                                                  Year 2022
                      Jan       Feb         Mar         Apr      May      Jun            Jul     Aug      Sep       Oct       Nov          Dec       Total


CAPITAL PURCHASES

Equip Upgrad              -        -           -           -        -         -            -    40000        -         -          -            -    40000
Beef Cows                 -        -           -           -        -         -            -    15000        -         -          -            -    15000
Cow-Calf                  -        -           -           -        -         -            -    15000        -         -          -            -    15000
Tot. cap pur              -        -           -           -        -         -            -    70000        -         -          -            -    70000


LOAN PAYMENTS

First-Chat..
   Prin pay               -        -           -           -        -         -            -        -        -         -          -            -           -

   Int. pay               -        -           -           -        -         -            -        -        -         -          -            -           -

  Total                   -        -           -           -        -         -            -        -        -         -          -            -           -
AgCo-2X//CAT
   Prin pay               -        -           -           -        -         -            -        -        -     18753          -            -      18753

   Int. pay               -        -           -           -        -         -            -        -        -      1397          -            -       1397

  Total                   -        -           -           -        -         -            -        -        -    20150           -            -    20150
FmMac-160A..
   Prin pay           7087         -           -           -        -         -         7205        -        -         -          -            -      14292

   Int. pay           4276         -           -           -        -         -         4158        -        -         -          -            -       8434

  Total            11363           -           -           -        -         -       11363         -        -         -          -            -    22726
ROBO-Land
   Prin pay               -        -           -           -        -         -            -        -        -         -          -       31224       31224

   Int. pay               -        -           -           -        -         -            -        -        -         -          -       30176       30176

   Total                  -        -           -           -        -         -            -        -        -         -          -      61400      61400
First-New ..
   Prin pay               -        -           -           -        -     42280            -        -        -         -          -       43496       85777

   Int. pay               -        -           -           -        -     74983            -        -        -         -          -       73767      148749

  Total                   -        -           -           -        -   117263             -        -        -         -          -     117263     234526
Chattel Re..
   Prin pay         186982         -           -           -        -         -            -        -        -         -          -            -     186982

   Int. pay          95333         -           -           -        -         -            -        -        -         -          -            -      95333

   Total          282315           -           -           -        -        -            -         -        -        -           -          -     282315
Tot loan pay      293678           -           -           -        -   117263        11363         -        -    20150           -     178663     621117


Surp. or def      222472      562643    617765        360927   580638   919677       643019    292190   245000   140811    200806        24766      24766


ANNUAL OPERATING LOAN TRANSACTIONS & BALANCES

Beg AO bal                -        -           -           -        -         -            -        -        -         -          -            -           -
AO borrowing              -        -           -           -        -         -            -        -        -         -          -            -           -
AO int. pay               -        -           -           -        -         -            -        -        -         -          -            -           -
AO prin. pay              -        -           -           -        -         -            -        -        -         -          -            -           -


End AO bal.            -           -         -             -        -        -            -         -        -        -         -            -          -
Accrued int.           -           -         -             -        -        -            -         -        -        -         -            -          -
End cash bal      223472      563643    618765        361927   581638   920677       644019    293190   246000   141811    201806        25766      25766




FINPACK © Center For Farm Financial Management                                                                              Prepared by: First National Bank
University of Minnesota                                                                                                                                FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                              Page 10                                                           10/27/2020 7:50:15 PM




2022 CROP & LIVESTOCK PRODUCTION
                                                                        Production Per                         Operator
Enterprise                                                Units              Unit                 Share       Production

Corn                                                  1500.0   Acres          195.0   bu.          100        292,500   bu.
Soybeans                                               800.0   Acres           54.0   bu.          100         43,200   bu.
Hay, Alfalfa                                            40.0   Acres           4.00   ton          100            160   ton
Hay, Grass                                             100.0   Acres           2.50   ton          100            250   ton
Beef Cow-Calf                                           80.0   Cow             0.85   head                         68   head
Sheep, Feeder Lamb Prod                                110.0   Ewe             1.00   head                        110   head

Total crops                                            2440 Acres



2022 CROP & LIVESTOCK SUMMARY

                                       Beg       Jan       Feb         Mar      Apr      May        Jun         Jul     Aug      Sep     Oct      Nov       Dec     Total

Corn
   Produced                 bu.                -      -                 -         -           -           -       -          -      - 292500      -      - 292500
   Sold                     bu.            40000 100000             27500         -           -           -       -          -      -      - 40000 15000 222500
   Price                  $/bu.             3.80   3.80              3.75         -           -           -       -          -      -      -   3.70   3.70   3.77
   Inventory                bu.    167500 127500 27500                  -         -           -           -       -          -      - 292500 252500 237500 237500
Corn Silage
   Purchased                ton                   -          -            -       -         -         -          -        -        -     3000       -         -      3000
   Price                  $/ton                   -          -            -       -         -         -          -        -        -    10.00       -         -     10.00
   Fed                      ton                 315        333          350     366       331       183        108      197      213      231     267       299      3193
   Inventory                ton       2908     2593       2260         1910    1544      1213      1030        922      725      512     3281    3014      2715      2715
Hay, Alfalfa
   Produced                 ton                    -         -            -       -         -         56        40        40       24       -       -         -       160
   Fed                      ton                   45        46           46      47        20         11         8        14       15      16      43        44       355
   Inventory                ton        -156     -201      -247         -293    -340      -360       -315      -283      -257     -248    -264    -307      -351
Hay, Grass
   Produced                 ton                    -          -           -       -         -         88        63          63     38       -       -         -       250
   Fed                      ton                   49         51          53      55        57         31        23          42     44      46      41        47       539
   Inventory                ton          59       10        -41         -94    -149      -206       -150      -110         -90    -96    -142    -183      -230
Soybeans
   Produced                 bu.                    -            -         -       -           -           -       -          -      -   43200       -        -     43200
   Sold                     bu.                18200            -         -       -           -           -       -          -      -   25000       -        -     43200
   Price                  $/bu.                 9.20            -         -       -           -           -       -          -      -    9.20       -        -      9.20
   Inventory                bu.      18200         -            -         -       -           -           -       -          -      -   18200   18200    18200     18200
Beef Calves
   No. Cows                                       80           80        80      80          80      80         80         80     80      80        80        80
   Produced               head                     -            -        34      34           -       -          -          -      -       -         -         -        68
   Transfer Out           head                     -            -         -       -           -       -          -          -      -       -         -        68        68
   Inventory              head             -       -            -        34      68          68      68         68         68     68      68        68         -
Finish Beef
   Purchased               head                    -         -           -      -      -      -    325    325                      -       -        -         -    650
   Price                  $/cwt.                   -         -           -      -      -      - 135.00 135.00                      -       -        -         - 135.00
   Transfer In             head                    -         -           -      -      -      -      -      -                      -       -        -        68     68
   Died                    head                    -         -           2      -      2      2      -      -                      -       -        -         -      6
   Sold                    head                    -         -           -    100    300    312      -      -                      -       -        -         -    712
   Price                  $/cwt.                   -         -           - 115.00 115.00 115.00      -      -                      -       -        -         - 115.00
   Inventory               head        718       718       718         716    616    314      -    325    650                    650     650      650       718    718

FINPACK © Center For Farm Financial Management                                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                                               FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                        Page 11                                                        10/27/2020 7:50:15 PM




2022 CROP & LIVESTOCK SUMMARY (cont.)

                                       Beg       Jan       Feb      Mar   Apr       May     Jun         Jul      Aug   Sep    Oct        Nov       Dec     Total

Fdr Lambs
   No. Ewes                                      110       110      110   110        110    110    110           110   110    110        110       110
   Produced                head                    -        55       55     -          -      -      -             -     -      -          -         -    110
   Sold                    head                    -         -        -     -          -      -    110             -     -      -          -         -    110
   Price                  $/cwt.                   -         -        -     -          -      - 120.00             -     -      -          -         - 120.00
   Inventory               head            -       -        55      110   110        110    110      -             -     -      -          -         -



2022 PROJECTED INVENTORY CHANGE

                                    Begin                  Begin                 Ending                Ending
Commodity                          Inventor    $/Unit      Value                Inventory   $/Unit     Value            Change

Corn                               167,500    3.70 619,750                       237,500    3.60 855,000                235,250
Corn Silage                          2,908   10.00 29,080                          2,715   10.00 27,150                  -1,930
Hay, Grass                              59   65.00     3,835                        -230    0.00         0               -3,835
Soybeans                            18,200    9.00 163,800                        18,200    9.00 163,800                      0
Finish Beef                            718 1250.00 897,500                           718 1250.00 897,500                      0
Accounts receivable                                        0                                             0                    0
Hedging accounts                                           0                                             0                    0
Other current assets                                       0                                             0                    0
Total income items                                 1,713,965                                     1,943,450              229,485

Prepaid expenses & supplies                                3,600                                        3,600                 0
Growing crops                                                  0                                            0                 0
Accounts payable                               (End)           0                            (Beg)           0                 0
Accrued interest                               (End)      74,737                            (Beg)      91,796            17,059
Total expense items                                       78,337                                       95,396            17,059

Total inventories                                       1,792,302                                    2,038,846          246,544




FINPACK © Center For Farm Financial Management                                                                                    Prepared by: First National Bank
University of Minnesota                                                                                                                                      FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                        Page 12                                                    10/27/2020 7:50:15 PM




                                                                                  Year 2023
                      Jan         Feb       Mar         Apr      May       Jun           Jul     Aug       Sep       Oct      Nov          Dec       Total


CASH INFLOWS

Beg cash bal       25766        338913   622084       574081   317243    536954      875993    599335    248506   201316    97127       157122       25766
Corn              475000        323000        -            -        -         -           -         -         -        -   148000       148000     1094000
Soybeans          167440             -        -            -        -         -           -         -         -   230000        -            -      397440
Finish Beef            -             -        -       161000   483000    502320           -         -         -        -        -            -     1146320
Fdr Lambs              -             -        -            -        -         -       16500         -         -        -        -            -       16500
Cull stock             -             -        -            -     4000      2750           -         -         -     4000     4000            -       14750
Custom work            -             -        -            -        -         -           -      5000         -        -        -            -        5000
Pers. wages         2500          2500     2500         2500     2500      2500        2500      2500      2500     2500     2500         2500       30000
Total inflow      670706        664413   624584       737581   806743   1044524      894993    606835    251006   437816   251627       307622     2729776


CASH OUTFLOWS

Seed                        -        -         -      112500    40000         -            -         -        -        -        -              -   152500
Fertilizer                  -        -         -           -    99000         -            -         -        -        -        -              -    99000
Chemicals                   -        -         -           -    71300         -            -         -        -        -        -              -    71300
Crop insur.                 -        -         -           -        -         -            -         -        -    12000    24000              -    36000
Drying fuel                 -        -         -           -        -         -            -         -        -        -    12000              -    12000
Pur. Corn Si                -        -         -           -        -         -            -         -        -    30000        -              -    30000
Feeder lvstk
   Finish Beef              -        -         -           -        -         -       245700    245700        -        -          -            -     491400

Purch. feed         8243          8615     8986         8615     8243     4993         4993      8243      8243     8243     7563         8243      93225
Veterinary          1737          1797     1933         1947     1887     1148         1148      1887      1887     1887     1657         1737      20649
Supplies             755           774      806          799      780      484          484       780       780      780      705          755       8680
Fuel & oil          7636             -     7636         7636     7636     7636         7636      7636      7636     7636     7636         7636      84000
Repairs             7060          7060     7060         7060     7060     7060            -         -      7060     7060     7060         7060      70600
Cust hire              -          6250     6250         6250     6250     6250         6250      6250      6250     6250     6250         6250      68750
Labor               3600          9000     9000         9000     9000     9000         9000      9000      9000     9000     9000         9000     102600
Land rent              -             -        -       251600        -        -            -         -         -   180600        -            -     432200
RE taxes               -             -        -            -     9800        -            -         -         -        -     9800            -      19600
Farm insur.            -             -        -            -        -        -            -         -         -    48000        -            -      48000
Utilities           1833          1833     1833         1833     1833     1833         1833      1833      1833     1833     1833         1833      22000
Dues & fees
   Trustee                  -        -         -           -        -      5863            -         -        -        -          -        5863       11726

   Misc                   250        -         -         250        -         -          250         -        -      250          -            -       1000

   Atty/Unsec               -        -         -        5569        -         -            -         -        -        -          -            -       5569

   Trustee/unse             -        -         -         278        -         -            -         -        -        -          -            -        278

   Total             250             -        -         6097        -     5863          250         -         -      250        -         5863       18573
Misc.               2500          2500     2500         2500     2500     2500         2500      2500      2500     2500     2500         2500       30000
Living/Draw         4000          4000     4000         4000     4000     4000         4000      4000      4000     4000     4000         4000       48000
Income taxes         500           500      500          500      500      500          500       500       500      500      500          500        6000
Min end bal         1000          1000     1000         1000     1000     1000         1000      1000      1000     1000     1000         1000        1000
Tot. outflow       39114         43329    51504       421337   270789    52268       285295    289329     50689   321539    95505        56377     1966077

Opr. surplus      631591        621084   573081       316243   535954   992256       609698    317506    200316   116277   156122       251245     763699




FINPACK © Center For Farm Financial Management                                                                              Prepared by: First National Bank
University of Minnesota                                                                                                                                FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                       Page 13                                                    10/27/2020 7:50:15 PM




                                                                                  Year 2023
                      Jan       Feb         Mar         Apr      May      Jun            Jul     Aug      Sep      Oct       Nov          Dec       Total


CAPITAL PURCHASES

Equip Upgrad              -        -           -           -        -         -            -    40000        -        -          -            -    40000
Beef Cows                 -        -           -           -        -         -            -    15000        -        -          -            -    15000
Cow-Calf                  -        -           -           -        -         -            -    15000        -        -          -            -    15000
Tot. cap pur              -        -           -           -        -         -            -    70000        -        -          -            -    70000


LOAN PAYMENTS

First-Chat..
   Prin pay               -        -           -           -        -         -            -        -        -        -          -            -           -

   Int. pay               -        -           -           -        -         -            -        -        -        -          -            -           -

  Total                   -        -           -           -        -         -            -        -        -        -          -            -           -
AgCo-2X//CAT
   Prin pay               -        -           -           -        -         -            -        -        -    19362          -            -      19362

   Int. pay               -        -           -           -        -         -            -        -        -      788          -            -        788

  Total                   -        -           -           -        -         -            -        -        -   20150           -            -    20150
FmMac-160A..
   Prin pay           7324         -           -           -        -         -         7446        -        -        -          -            -      14770

   Int. pay           4039         -           -           -        -         -         3917        -        -        -          -            -       7956

  Total            11363           -           -           -        -         -       11363         -        -        -          -            -    22726
ROBO-Land
   Prin pay               -        -           -           -        -         -            -        -        -        -          -       32473       32473

   Int. pay               -        -           -           -        -         -            -        -        -        -          -       28927       28927

   Total                  -        -           -           -        -         -            -        -        -        -          -      61400      61400
First-New ..
   Prin pay               -        -           -           -        -     44747            -        -        -        -          -       46033       90780

   Int. pay               -        -           -           -        -     72516            -        -        -        -          -       71230      143746

  Total                   -        -           -           -        -   117263             -        -        -        -          -     117263     234526
Chattel Re..
   Prin pay         204599         -           -           -        -         -            -        -        -        -          -            -     204599

   Int. pay          77716         -           -           -        -         -            -        -        -        -          -            -      77716

   Total          282315           -           -           -        -        -            -         -        -       -           -          -     282315
Tot loan pay      293678           -           -           -        -   117263        11363         -        -   20150           -     178663     621117


Surp. or def      337913      621084    573081        316243   535954   874993       598335    247506   200316   96127    156122        72582      72582


ANNUAL OPERATING LOAN TRANSACTIONS & BALANCES

Beg AO bal                -        -           -           -        -         -            -        -        -        -          -            -           -
AO borrowing              -        -           -           -        -         -            -        -        -        -          -            -           -
AO int. pay               -        -           -           -        -         -            -        -        -        -          -            -           -
AO prin. pay              -        -           -           -        -         -            -        -        -        -          -            -           -


End AO bal.            -           -         -             -        -        -            -         -        -       -         -            -          -
Accrued int.           -           -         -             -        -        -            -         -        -       -         -            -          -
End cash bal      338913      622084    574081        317243   536954   875993       599335    248506   201316   97127    157122        73582      73582




FINPACK © Center For Farm Financial Management                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                               FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                              Page 14                                                           10/27/2020 7:50:15 PM




2023 CROP & LIVESTOCK PRODUCTION
                                                                        Production Per                         Operator
Enterprise                                                Units              Unit                 Share       Production

Corn                                                  1500.0   Acres          195.0   bu.          100         292,500   bu.
Soybeans                                               800.0   Acres           54.0   bu.          100          43,200   bu.
Hay, Alfalfa                                            40.0   Acres           4.00   ton          100             160   ton
Hay, Grass                                             100.0   Acres           2.50   ton          100             250   ton
Beef Cow-Calf                                           80.0   Cow             0.85   head                          68   head
Sheep, Feeder Lamb Prod                                110.0   Ewe             1.00   head                         110   head

Total crops                                            2440 Acres



2023 CROP & LIVESTOCK SUMMARY

                                       Beg       Jan       Feb         Mar      Apr       May       Jun         Jul      Aug     Sep     Oct      Nov       Dec     Total

Corn
   Produced                 bu.                -             -          -         -          -        -           -       -         - 292500      -      - 292500
   Sold                     bu.           125000         85000          -         -          -        -           -       -         -      - 40000 40000 290000
   Price                  $/bu.             3.80          3.80          -         -          -        -           -       -         -      -   3.70   3.70   3.77
   Inventory                bu.    237500 112500         27500      27500     27500      27500    27500       27500   27500     27500 320000 280000 240000 240000
Corn Silage
   Purchased                ton                   -          -            -       -         -         -          -         -       -     3000       -         -      3000
   Price                  $/ton                   -          -            -       -         -         -          -         -       -    10.00       -         -     10.00
   Fed                      ton                 315        333          350     366       331       183        108       197     213      231     267       299      3193
   Inventory                ton       2715     2400       2067         1717    1351      1020       837        729       532     319     3088    2821      2522      2522
Hay, Alfalfa
   Produced                 ton                    -         -            -       -          -        56         40        40      24       -       -         -       160
   Fed                      ton                   45        46           46      47         20        11          8        14      15      16      43        44       355
   Inventory                ton        -351     -396      -442         -488    -535       -555      -510       -478      -452    -443    -459    -502      -546
Hay, Grass
   Produced                 ton                    -         -            -       -          -        88         63        63      38       -       -         -       250
   Fed                      ton                   49        51           53      55         57        31         23        42      44      46      41        47       539
   Inventory                ton        -230     -279      -330         -383    -438       -495      -439       -399      -379    -385    -431    -472      -519
Soybeans
   Produced                 bu.                    -            -         -       -           -           -       -         -       -   43200       -        -     43200
   Sold                     bu.                18200            -         -       -           -           -       -         -       -   25000       -        -     43200
   Price                  $/bu.                 9.20            -         -       -           -           -       -         -       -    9.20       -        -      9.20
   Inventory                bu.      18200         -            -         -       -           -           -       -         -       -   18200   18200    18200     18200
Beef Calves
   No. Cows                                       80           80        80      80          80      80         80         80     80      80        80        80
   Produced               head                     -            -        34      34           -       -          -          -      -       -         -         -        68
   Transfer Out           head                     -            -         -       -           -       -          -          -      -       -         -        68        68
   Inventory              head             -       -            -        34      68          68      68         68         68     68      68        68         -
Finish Beef
   Purchased               head                    -         -           -      -      -      -    325    325                      -       -        -         -    650
   Price                  $/cwt.                   -         -           -      -      -      - 135.00 135.00                      -       -        -         - 135.00
   Transfer In             head                    -         -           -      -      -      -      -      -                      -       -        -        68     68
   Died                    head                    -         -           2      -      2      2      -      -                      -       -        -         -      6
   Sold                    head                    -         -           -    100    300    312      -      -                      -       -        -         -    712
   Price                  $/cwt.                   -         -           - 115.00 115.00 115.00      -      -                      -       -        -         - 115.00
   Inventory               head        718       718       718         716    616    314      -    325    650                    650     650      650       718    718

FINPACK © Center For Farm Financial Management                                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                                               FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                          Page 15                                                            10/27/2020 7:50:15 PM




2023 CROP & LIVESTOCK SUMMARY (cont.)

                                        Beg      Jan       Feb      Mar     Apr       May        Jun         Jul      Aug    Sep    Oct        Nov       Dec     Total

Fdr Lambs
   No. Ewes                                      110       110      110     110        110       110    110            110   110    110        110       110
   Produced                 head                   -        55       55       -          -         -      -              -     -      -          -         -    110
   Sold                     head                   -         -        -       -          -         -    110              -     -      -          -         -    110
   Price                   $/cwt.                  -         -        -       -          -         - 120.00              -     -      -          -         - 120.00
   Inventory                head           -       -        55      110     110        110       110      -              -     -      -          -         -



2023 PROJECTED INVENTORY CHANGE

                                     Begin                 Begin                   Ending                   Ending
Commodity                           Inventor   $/Unit      Value                  Inventory      $/Unit     Value             Change

Corn                                237,500    3.60 855,000                        240,000    3.60 864,000                      9,000
Corn Silage                           2,715   10.00 27,150                           2,522   10.00 25,220                      -1,930
Soybeans                             18,200    9.00 163,800                         18,200    9.00 163,800                          0
Finish Beef                             718 1250.00 897,500                            718 1250.00 897,500                          0
Accounts receivable                                        0                                              0                         0
Hedging accounts                                           0                                              0                         0
Other current assets                                       0                                              0                         0
Total income items                                 1,943,450                                      1,950,520                     7,070

Prepaid expenses & supplies                                3,600                                             3,600                  0
Growing crops                                                  0                                                 0                  0
Accounts payable                               (End)           0                                 (Beg)           0                  0
Accrued interest                               (End)      64,112                                 (Beg)      74,737             10,624
Total expense items                                       67,712                                            78,337             10,624

Total inventories                                       2,011,162                                         2,028,857            17,694



TOTAL PLANNED INPUT QUANTITIES

Description               Unit                                       2021                     2022                    2023




FINPACK © Center For Farm Financial Management                                                                                          Prepared by: First National Bank
University of Minnesota                                                                                                                                            FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                   Page 16                                   10/27/2020 7:50:15 PM




BALANCE SHEETS
                                                                       Projected
                                            1/1/2021      1/1/2022          1/1/2023        1/1/2024
ASSETS

Current Assets
Cash and checking                              14,606      233,324                25,766      73,582
Prepaid exp. & suppl.                          3,600         3,600                 3,600       3,600
Crops
   Corn                                     1,036,000      619,750               855,000     864,000
   Corn Silage                                26,720       29,080                27,150      25,220
   Hay, Alfalfa                                1,800            -                     -           -
   Hay, Grass                                 10,985        3,835                     -           -
   Soybeans                                   149,040      163,800               163,800     163,800
Mkt lvst
   Finish Beef                                847,240      897,500               897,500     897,500
Total current assets                        2,089,991     1,950,889             1,972,816   2,027,702


Intermediate Assets
Brdg lvst                                      79,700      109,700               139,700     169,700
Machinery                                     785,750      743,175               704,858     670,372
Total intermediate assets                     865,450      852,875               844,558     840,072


Long Term Assets
Land                                        3,800,000     3,800,000             3,800,000   3,800,000
Other long term                               20,000       20,000                20,000      20,000
Total long term assets                      3,820,000     3,820,000             3,820,000   3,820,000


Total farm assets                           6,775,441     6,623,764             6,637,373   6,687,773
Personal assets                               14,000       12,800                11,780      10,913
Total assets                                6,789,441     6,636,564             6,649,153   6,698,686


LIABILITIES

Current Liabilities
Accrued interest
   Farmermac-160A-sigs                         4,530        3,563                 3,366       3,161
   Robo Bank-Land                                 86            -                     -           -
   First Farmers-New REM                       5,500            -                     -           -
   AgCo Finance-2X//CAT                            -          233                   131          26
   Chattel Refi                                    -       88,000                71,240      60,925
Prin due on term loans
   AgCo Finance-2X//CAT                       18,124       18,753                19,362       4,875
   Farmermac-160A-sigs                        12,984       14,292                14,770      15,265
   Robo Bank-Land                             29,504       31,224                32,473      33,771
   First Farmers-New REM                      73,544       85,777                90,780      96,074
   Chattel Refi                                       -    186,982               204,599     215,852
First Farmers-Chattel                      2,200,000              -                     -           -
Total current liabilities                   2,344,272      428,823               436,720     429,949


Intermediate Liabilities
Chattel Refi                                          -   1,413,018             1,208,419    992,567
AgCo Finance-2X//CAT                          43,351       24,237                  4,875            -
Total inter. liabilities                       43,351     1,437,255             1,213,294    992,567


FINPACK © Center For Farm Financial Management                                                          Prepared by: First National Bank
University of Minnesota                                                                                                            FNB
Tim & Susan Gudal Cash Flow Plan: Three Year Plan 2                              Page 17                                             10/27/2020 7:50:16 PM




BALANCE SHEETS (cont.)
                                                                                  Projected
                                            1/1/2021                1/1/2022           1/1/2023                  1/1/2024

Long Term Liabilities
Farmermac-160A-sigs                           257,658                243,294                228,524               213,259
Robo Bank-Land                                754,847                723,187                690,715               656,944
First Farmers-New REM                       2,610,223               2,522,311              2,431,532             2,335,458
Total long term liab.                       3,622,728               3,488,793              3,350,771             3,205,660


Total farm liabilities                      6,010,351               5,354,871              5,000,785             4,628,177


Personal Liabilities
Total personal liab.                                  -                     -                      -                     -
Total liabilities                           6,010,351               5,354,871              5,000,785             4,628,177


Net worth                                     779,090               1,281,693              1,648,368             2,070,509
Net worth change                                          502,603               366,675                422,141

Total debt to asset ratio                       88 %                   80 %                   75 %                  69 %




FINPACK © Center For Farm Financial Management                                                                               Prepared by: First National Bank
University of Minnesota                                                                                                                                 FNB
